747 So.2d 4 (1999)
Donald THEISGES
v.
Nathan BOUDREAUX, et al.
No. 99-CC-1458.
Supreme Court of Louisiana.
July 2, 1999.
Granted. Acts 1997, No. 1221 Section 2 provides that the amendment to La.Code Civ.P. art. 561 providing for a three year period of abandonment "shall become effective on July 1, 1998 and shall apply to all pending actions." Plaintiff failed to take any action in the suit for the three years before July 1, 1998, causing the suit to become abandoned on that date. See Bourgeois v. Veal, 99-0786 (La.5/7/99), 740 So.2d 1291. Accordingly, the judgment of the trial court is reversed, and judgment is entered in favor of relators, dismissing plaintiffs suit as abandoned.
CALOGERO, C.J. not on panel.
LEMMON, J. would grant and docket.